M.D. Appeal Dkt.
29 - 2020


                           IN THE SUPREME COURT OF PENNSYLVANIA
                                       MIDDLE DISTRICT


       FIREARM OWNERS AGAINST CRIME;                    :   No. 724 MAL 2019
       KIM STOLFER; JOSHUA FIRST; AND                   :
       HOWARD BULLOCK,                                  :
                                                        :   Petition for Allowance of Appeal
                             Respondents                :   from the Order of the
                                                        :   Commonwealth Court
                                                        :
                      v.                                :
                                                        :
                                                        :
       CITY OF HARRISBURG MAYOR ERIC                    :
       PAPENFUSE; AND POLICE CHIEF                      :
       THOMAS CARTER,                                   :
                                                        :
                             Petitioners                :


                                                ORDER



     PER CURIAM

              AND NOW, this 28th day of April, 2020, the Petition for Allowance of Appeal is

     GRANTED, LIMITED TO the issue set forth below.               Allocatur is DENIED as to all

     remaining issues. The issue, as stated by petitioner, is:

              Whether the Commonwealth Court’s decision to grant Plaintiffs, who have not
              been cited under the City of Harrisburg’s gun control ordinances and for whom
              any harm is remote and hypothetical, individual and associational standing to
              challenge the City of Harrisburg’s gun control ordinances, directly conflicts with
              this Court’s jurisprudence.